25th April, 1807.
Waties, J.,
delivered the resolution of a majority of the court,
Waties, Brevard, and Wilds, Justices.
That the books of account of a planter, or farmer, are not admissible in evidence to prove the delivery and sale of articles ; and that there is no law of this country which affords any ground for such a practice. That the law in favor of tradesmen and handicraftsmen ought not to be so construed as to extend its operation beyond the policy and necessity which gave birth to it. On the contrary, being a law innovating upon the principles of the common law, it ought to receive a cautious and strict .construction; and that it might be attended with very mischievous consequences to allow to be proved all sorts of articles to be sold and delivered by such evidence as this-
Grimke, J., of same opinion.
New trial refused.
Bay, and Trezevant, Justices, of a contrary opinion. A beneficial law, and ought to be liberally expounded. It has been uniformly extended to physicians and lawyers,- and why should it not be to all others. No greater danger to be apprehended from it, than if it be confined to tradesmen. The class of tradesmen not more honest than farmers.